DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
 Response to Arguments
Applicant’s amendments and associated arguments filed 7/5/2022 with respect to the previous rejections have been fully considered but is not persuasive. Applicant argues that neither Freeman nor Kumar discloses two user response buttons disposed on the housing that must be pressed simultaneously by a user. However, Kumar discloses this feature on par. 0122. Regardless, new rejections are made below using new reference Kaib et al. (US 2015/0039053).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 52, 55-63 and 67-75 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2018/0055442, hereinafter Freeman, which is a 371 of PCT/US16/23992 published on 9/29/2016) in view of Kumar et al (US 2017/0056682, hereinafter Kumar) and further in view of Kaib et al. (US 2015/0039053, hereinafter Kaib).
Regarding claims 52, 55-62, 68 and 72-75, Freeman discloses a system for providing a patient with arrhythmia treatment that is worn partially under clothing of the patient. Freeman discloses an arrhythmia monitoring and treatment assembly 120/220 configured to be worn in a torso of a patient, wherein the arrhythmia monitoring and treatment assembly is configured for providing therapy to the patient on detecting one or more arrhythmia conditions of the patient (Figures 1-5 and par. 0022, 0026, 0028). A first user response button is found on the arrhythmia monitoring and treatment assembly at a first location on the patient’s torso (par. 0025 and 0029). A second user response button is located on a watch/bracelet 145 located on the patient’s wrist and is worn simultaneously with, and communicates wirelessly and uniquely with, the arrhythmia monitoring and arrhythmia treatment assembly (par. 0025 and 0029). A processor 218 is disposed in the arrhythmia monitoring and treatment assembly and is configured to analyze an ECG signal received via electrodes of the arrhythmia monitoring and treatment assembly to detect one or more arrhythmia conditions of the patient and cause the arrhythmia monitoring and treatment assembly to provide a warning of an impending therapy to the patient in response (par. 0029, 0034, 0041, figures 3-5). The processor can receive an input from at least one of the first and second user response buttons (thus these buttons are inherently “accessible” to a user) in response to the warning and cause the arrhythmia monitoring and treatment assembly to suspend impending therapy (par. 0029, 0045, figure 3).
Regarding the “worn partially under clothing of the patient” or “concealed under the clothing of the patient” or “accessible to a user” limitations, these are intended uses of the system. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Freeman discloses the arrhythmia monitoring and treatment assembly which will inherently have some sort of housing to contain elements 202-218 (figures 1and 2). However, Freeman is silent as to the dimensions of the housing having a tallest height extending no more than 10 cm from the patient. When reviewing the specification of the current invention, the applicant provides no criticality for this specific dimension other than to provide a “low profile” for the housing. Attention is directed to Kumar, who also discloses an arrhythmia monitoring and treatment assembly, and thus is analogous art with Freeman. Kumar discloses a housing 600 for the arrhythmia monitoring and treatment assembly, and specifically teaches that the housing should have a low profile when worn (par. 0161, 0165). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to ensure the housing of Freeman has a low profile, as taught by Kumar. Additionally, it would have been obvious so specifically use a height of no more than 10 cm if this size created the most comfortable low profile design for a user and since:
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Freeman is also silent as to the use of an adhesive pad for holding the arrhythmia monitoring and treatment assembly housing on the body. However, Kumar teaches that the housing 600 includes an adhesive 610 for holding the arrhythmia monitoring and treatment assembly housing on the body (par. 0100). Additionally, the Examiner notes that Freeman discloses that the system is “bodily-attached” and that “bodily-attached” means “that at least a portion of the device (other than its electrodes in the case of a defibrillator, cardioverter or pacer) is removably attached to the body of a patient, such as by mechanical coupling (for example, by a wrist strap, cervical collar, bicep ring), adhesion (for example, by an adhesive gel intermediary), suction, magnetism, fabric or other flexible material (for example, by straps or integration into a garment) or other body mounting features not limited by the aforementioned examples” (see par 0018-0020 and 0043). So Freeman also envisions using a “pad” in the form of an adhesive gel intermediary for attaching the housing to the torso.
Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Freeman to include the adhesive of Kumar as Kumar teaches that it is desirable to use an adhesive that can be used to comfortably attach a wearable arrhythmia monitoring and treatment assembly housing on the body (par. 0016). Freeman further discloses the electrodes can be held on the body using a second adhesive pad, as required by claims 55 and 56 (par. 0018, 0021, 0040).
Freeman is further silent as to including two user response buttons disposed on the housing such that the buttons can be pressed simultaneously by a user and that a response button can be held for a duration and then released after prompting. However, Kumar discloses the use of two user response buttons disposed on the housing such that the buttons can be pressed simultaneously by a user (par. 0122). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Freeman to include two user response buttons disposed on the housing such that the buttons can be pressed simultaneously by a user as taught by Kumar in order to avoid accidental pressing or contact (par. 0122 of Kumar for motivation).
Alternatively, Kaib also discloses an arrhythmia monitoring and treatment assembly, and thus is analogous art with Freeman. Kaib further discloses the use of two response buttons on a housing such that the buttons can be pressed simultaneously by a user to delay treatment (par. 0042, 0056, 0100). Kaib further discloses that a user can depress a button for a duration (more than, and thus “comprising” 5 seconds) and be requested to release a button after a duration to delay therapy (par. 0095-0097). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Freeman to include two user response buttons disposed on the housing such that the buttons can be pressed simultaneously by a user and that a response button can be held for a duration and then released after prompting as taught by Kaib in order to reduce the likelihood of accidental activation (par. 0042 for motivation) and/or allow for those with deteriorated motor skills to show proof of responsiveness (par. 0043 and 0057 for motivation).
Regarding claim 63, Freeman discloses the wireless network interface of the arrhythmia monitoring and treatment assembly uses Wi-Fi, Bluetooth and/or broadband cellular (par. 0042).
Regarding claim 67, Freeman discloses that actuation of the buttons also uniquely identifies an identity of the patient (par. 0025, 0046).
Regarding claim 69, any actuatable button as disclosed by Freeman will inherently be raised or depressed relative to the housing either before, during or after actuation. Regarding the “so as to be palpable” limitation, this is an intended use of the system. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Alternatively, regarding claim 69, Kumar explicitly discloses the buttons are above or below the surface of the housing (figure 32 and par. 0122). Therefore it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Freeman to have the buttons above or below the surface of the housing as taught by Kumar in order to guide the patient’s fingers to the button (par. 0122 for motivation)
Regarding claims 70 and 71, ECG electrodes 112 and therapy electrodes 114 are included on a garment 110 to monitor the ECG signal of the patient and deliver therapy to the torso of the patient with processor 218 (par. 0029, 0034, 0041, figures 1-5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2008/0306562 and US 2017/0143977.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 


Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792